Case 9:19-mj-08437-DLB Document 3 Entered on FLSD Docket 03/31/2020 Page 1 of 18


                                                                                        EALED
                  UNITED STATES DISTRICT COURT IN AND FOR
                       SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 19-mj-8437-DLB


    Presidential Affairs Department:
    Sector of Scientific Centers & Presidential Camel Department,
    Dubai Equine, and Dubai Camel


                Petitioners,
                                                                  FILED BY         ;S(?            D.C.

    V.                                                                  MAR 25 2020
                                                                        ANGELA E. NOBLE
                                                                       CLERK U.S. DISt Ct
    United States of America,                                          S.D. OF FLA. - W'. P.B '.


                Respondent.

   - - - - - - - - - - - - - - - - -I

                       Rule 41(g) Motion For Return of Property

          Under Federal Rule of Criminal Procedure 41 (g), Presidential Affairs

    Department: Sector of Scientific Centers & Presidential Camel Department

    ("Presidential Affairs"), Dubai Equine, and Dubai Camel ( collectively the

    "Petitioners") request the return of assets in Florida that the government illegally

    seized.

                                       Introduction

          On October 28, 2019, the government executed a warrant at a warehouse

    located at 3500 NW Boca Raton Blvd., #723, Boca Raton, Florida 33431 ("the

    warehouse"). The government seized, among other things, animal drugs that were
Case 9:19-mj-08437-DLB Document 3 Entered on FLSD Docket 03/31/2020 Page 2 of 18




    purchased and meant for export to the United Arab Emirates (the "UAE") for the

    Petitioners. In doing so, the government relied on unconstitutional general warrants,

    thereby denying the Petitioners due process. Since then, months have p~sed and

    the animal drugs have not been returned to their rightful owner and the government

    has not even attempted to identify the rightful owner of the seized animal drugs.

    Petitioners cannot wait in the hopes that the government voluntarily remedies the

    due process and fundamental fairness issues caused by its actions in this case.

           Petitioners need its unlawfully seized animal drugs returned immediately in

    order to care for its camels and horses. Without this Court' s prompt intervention,

    the government' s unlawful seizures will result in significant economic losses to

    Petitioners' . Given the unlawful seizure and the lack of another remedy, the Court

    should exercise jurisdiction over this Motion, schedule an expedited hearing on any

    factual issues in dispute concerning Petitioners right to the return of its property, and

    ultimately order the government to return the property 1•

                                        Factual Background

           For the past eight years, veterinarian Seth Fishman, DVM, ("Dr. Fishman")

    has been working closely with Petitioners to care for their camels and horses, which

    are located in the UAE. See Correspondence from Bengawi Abdalgadir Abdalla,


    1
      This matter has become even more urgent now with the spread of the COVID-19 pandemic. It
    will be very difficult to send the property back to UAE. Moreover, it will be close to impossible
    to reproduce the medicine.




                                                                                                        z
Case 9:19-mj-08437-DLB Document 3 Entered on FLSD Docket 03/31/2020 Page 3 of 18




    Presidential Camels attached as Exhibit 1. Petitioners order and purchase custom

    animal drugs from Dr. Fishman for export to the UAE solely for Petitioners' use.

    Accordingly, the animal drugs are created under the strict governance and approval

    of the UAE. The animal drugs have been sourced specifically from Dr. Fishman and

    are not commercial products for sale in the United States or the UAE. In addition,

    the animal drugs are not dangerous and are not prohibited in the UAE. See

    Correspondence from the Presidential Camels and Camel Racing Affairs evidencing

    same attached hereto as Exhibit 2.

          The animal drugs created for Petitioners are largely used for breeding

    purposes. Seth Fishmen overseas the breeding season, including traveling back and

    forth from the UAE to create animal medicine and spending time in the UAE caring

    for the animals. The horse and camel breeding "heat" season is from November to

    March.                                                                             See

    http://www.veterinacyworld.org/Vol.2/Februacy/Reproduction%20in%20Camel.pd

    f. The gestation of a horse is approximately 11 months and ideally equine breeders

    would like the foal to be born just after January 1. There is preparation of the horse

    for breeding that include a series of hormones, similar to a series of IVF treatments

    used for human conception, that is initiated in late January with conception ideally

    in mid to late February. Given the seizures here, Petitioners were unable to capitalize

    on the breeding season. This loss equates to millions of lost profits. See Letter from
Case 9:19-mj-08437-DLB Document 3 Entered on FLSD Docket 03/31/2020 Page 4 of 18




    Presidential Camels and Camel Racing Affairs Centre Sector of Scientific Centers

    and Presidential Camels dated March 22, 2020.

          On October 28, 2019, in the middle of the night, agents entered Dr. Fishman' s

    warehouse and spent almost five hours searching for property vaguely described in

    "Attachment B" to the Search and Seizure Warrant issued in the Southern District

    of Florida in Case No. _ _      (the "Warrant"), attached hereto as Exhibit 4. The

    apparent purpose of the Warrant was to seize unapproved or misbranded

    pharmaceuticals. However, the Warrant went much further, effectively allowing

    agents to seize everything in the warehouse, including the animal drugs that had

    already been purchased by, and belonging to, Petitioners, without regard to whether

    the products were related to any unlawful activity at all. Specifically, the warrant

    authorized agents to seize "[a]ny misbranded, adulterated or unapproved drugs,

    drugs, pharmaceutical ingredients and products. All labeling, packaging, literature,

    inserts, and other materials pertaining to sale, or distribution of misbranded drugs."

    (emphasis added). Unsurprisingly, the seizure of "any misbranded, adulterated, or

    unapproved drugs, drugs, pharmaceutical ingredients and products" meant that

    everything was seized from the warehouse, including the perfectly lawful animal

    drugs belonging to Petitioners and destined for the UAE. Moreover, even though

    the criminal investigation underlying this search warrant was specifically tied to

    horse racing, the agents sought all and any drugs, not limited to horses. See United
Case 9:19-mj-08437-DLB Document 3 Entered on FLSD Docket 03/31/2020 Page 5 of 18




    States v. Jorge Navarro, Case No. 20 er 160 (S.D.N.Y.). The agents seized drugs

    specifically created for camels.

          The breadth of the government' s seizure was truly breathtaking, especially

    when considering that 90% of the business by Dr. Fishman is for export and had

    already been purchased by Petitioners.

          Section 801(e)(l) of the FDA Export Reform and Enhancement Act makes

    clear that a food, drug, device or cosmetic intended for export shall not be deemed

    to be adulterated or misbranded if the article:

          - Accords to the specifications of the foreign purchaser;

          - Is not in conflict with the laws of the country to which it is intended
            for export;

          - Is labeled on the outside of the shipping package that it is intended
            for export; and

          - Is not sold or offered for sale in domestic concern.

          There is no question that the animal drugs seized from Dr. Fishman 's

    warehouse - that belonged to Petitioners - met this criterion. See Correspondence

    from the Presidential Camels and Camel Racing Affairs evidencing same attached

    hereto as Exhibit 2.

          Moreover, the only animal drugs that cannot be exported under Section 801

    of the Act are animal drugs that have been "banned in the United States." See




                                                                                          s
Case 9:19-mj-08437-DLB Document 3 Entered on FLSD Docket 03/31/2020 Page 6 of 18




    Section 801(e)(3). There is no question that the animal drugs at issue here are not

    banned in the United States.

                                           Ar2ument

            Federal Rule of Criminal Procedure 41 (g) sets forth the procedure for the

    parties who are aggrieved by the government's unlawful or detrimental seizure of

    their property to seek the return of that property. It states, in full:

            A person aggrieved by an unlawful search and seizure of property or by
            the deprivation of property may move for the property's return. The
            motion must be filed in the district where the property was seized. The
            court must receive evidence on any factual issue necessary to decide
            the motion. If it grants the motion, the court must return the property
            to the movant, but may impose reasonable conditions to protect access
            to the property and its use in later proceedings.

    Fed. R. Crim. P. 41(g).

            A district court has jurisdiction to entertain motions to return prop~rty seized

    by the government when there are no criminal proceedings pending against the

    movant. Richey v. Smith, 515 F.2d 1239 (5th Cir. 1975). Although Rule 41(g) is

    silent on the issue, the case law makes clear that a Rule 41 (g) motion is treated as a

    civil equitable proceeding. See id. Accordingly, a district court must first determine

    whether it should exercise equitable jurisdiction before reaching the merits of a Rule

    4l(g) motion. See id.

       I.      THE COURT SHOULD EXERCISE EQUITABLE JURISDICTION
               BECAUSE THE RICHEY FACTORS ALL WEIGH IN
               PETITIONERS' FAVOR.
Case 9:19-mj-08437-DLB Document 3 Entered on FLSD Docket 03/31/2020 Page 7 of 18




          To determine whether to exercise equitable jurisdiction over a Rule 41 (g)

    motion, courts must consider and balance the following four factors:

          ( 1)   Whether the Government displayed a callous disregard for the
                 constitutional rights of the movant;

          (2)    Whether the movant has an individual interest in and need for
                 the property he wants returned;

          (3)    Whether the movant would be irreparably injured by denying
                 return of the property; and

          (4)    Whether the movant has an adequate remedy at law for redress
                 of his grievance.

    Richey, 515 F.2d at 1243-44. Eleventh Circuit courts use the analytical framework

    provided by the Richey opinion in deciding whether equity jurisdiction is warranted

    in a given case. In re $67,470, 901 F.2d 1540, 1545 (11th Cir. 1990) (listing Richey

    factors as "the considerations that should guide the discretion of the district court in

    exercising equitable jurisdiction."); United States v. Quezada, 439 F. App'x 824,

    827 (11 th Cir. 2011) (stating that the four factors are "[t]he considerations that should

    guide the district court' s exercise of equitable jurisdictions"); In re Southeastern

    Equipment Co. Search Warrant, 146 F. Supp. 1.563, 1.572-73 (S.D. Ga. 1990)

    (analyzing the Richey factors to decide if exercising equitable jurisdiction was

    justified where petitioner's Rule 41(e) motion was made pre-indictment but pending

    a grand jury investigation); United States v. Castro, 883 F.2d 1018, 1020 (11th

    Cir.1989) (stating that the Court's power to fashion an equitable remedy on a motion




                                                                                                 7
Case 9:19-mj-08437-DLB Document 3 Entered on FLSD Docket 03/31/2020 Page 8 of 18




    for return of property arises from the court's "anomalous jurisdiction"); Robinson v.

    United States, 734 F.2d 735 (11th Cir.1984) (upholding order to return property

    seized during a subsequently dismissed criminal prosecution, citing inherent

    equitable authority and due process concerns).

          A.     Factor 1: The Government Demonstrated a Callous Disregard of
                 Petitioners' Rights by Unlawfully Seizing its Lawful Property

          To satisfy the callous disregard factor, a movant need only show that the

    government violated the movant's constitutional rights. See Ramsden v. United

    States, 2 F. 3d 322, 325 (9th Cir. 1993) (affirming the district court' s finding of

    callous disregard where the government admitted violating Ramsden's Fourth

    Amendment rights).      In this case, the government violated Petitioners' Fourth

    Amendment rights.

          First, Petitioners ' are the rightful owners of the property and the property was

    destined for the UAE.      Petitioners' property has been restrained without any

    adequate explanation. The government has made no efforts to notify Petitioners of

    any intention to return the property or to bring its allegation against the property to

    court. Instead, the government seems intent on keeping Petitioners' property for as

    long as possible.

          It is clear from the breadth of the property seized and the face of the Warrant

    that the Warrant was overly broad and generalized and permitted agents to seize

    items that were entirely lawful and unrelated to any criminal activity.




                                                                                              8
Case 9:19-mj-08437-DLB Document 3 Entered on FLSD Docket 03/31/2020 Page 9 of 18




          Even if the search warrants were constitutional, the government' s continued

    seizure of Petitioners' property without notice and the significant passage of time

    constitutes "callous disregard" of Petitioners' rights. See Mr. Lucky Mess£:nger

    Service, Inc. v. United States, 587 F2d 15, 17-18 (7th Cir. 1978) (rejecting the

    government' s claim that since the property was seized pursuant to a valid search

    warrant it therefore was not made in callous disregard for movant' s constitutional

    rights and stating instead that the government' s withholding of $65,000 for

    seventeen months without bringing charges "may well involve callous disregard for

    constitutional rights"); see also Shea v. Gabriel, 520 F.2d 879, 882 (1st Cir. 1975)

    (holding that the government's retention of seized property without commencing

    some sort of proceeding would violate the Constitution if the delay took on

    "unreasonable proportions").

          B.     Factors 2 and 3: Petitioners Have Individual Interests in and a
                 Need for Its Property and Will Suffer Irreparable Harm iflt Is Not
                 Returned.

          Factors 2 and 3 also favor accepting jurisdiction.        Petitioners have an

    individual interest in, and a need for, the animal drugs seized by the government

    because Petitioners' own that property and use it to care for their horses and camels.

    The animal drugs seized were tailor-made to the specifications of Petitioners'

    animals and cannot be created or obtained elsewhere. Petitioners, and their animals,

    will suffer irreparable harm if the items seized are not returned to them immediately.
Case 9:19-mj-08437-DLB Document 3 Entered on FLSD Docket 03/31/2020 Page 10 of 18




    Cate v. Oldham, 707 F.2d 1176, 1189 (11th Cir. 1983) ( "[a]n injury is ' irreparable'

    only if it cannot be undone through monetary remedies."); see also Cunnigham v.

    Adams, 808 F2d 815, 821 (11th Cir. 1987) (lost business is not an irreparable

    harm because it can be compensated through monetary damages). This is a harm

    that cannot be remedied in a monetary way as the animal drugs are customized and

    uruque.

          Moreover, the items seized are legitimate goods that are perishable and require

    special handling and maintenance under specific and appropriate temperatures and

    storage conditions. The government' s continued possession of the property without

    following proper safety and care measures could destroy the animal drugs.

          Finally, the seizure of Petitioners' property without due process safeguards

    and when there is no related indictment constitutes irreparable harm in and of itself.

    Where, as here, the government has deprived Petitioners of its property, it is the

    government' s legal action that "supplies the necessary irreparable injury." Cf

    Morales v. Trans World Airlines, Inc. , 504 U.S. 374, 382 (1992) (citations omitted).

    That is, given that the government unlawfully seized Petitioners' assets and that

    Petitioners cannot seek compensation for those direct (and any indirect losses),

    Petitioners' only option for a legal remedy is to seek, through this motion, the return

    of Petitioners' property. Cf Ohio Oil Co. v. Conway, 279 U.S. 813, 814 (1929)

    (holding that, when no state law remedy existed to refund payment of




                                                                                              \C
Case 9:19-mj-08437-DLB Document 3 Entered on FLSD Docket 03/31/2020 Page 11 of 18




    unconstitutional taxes granting preliminary injunction would cause irreparable

    injury). Without a remedy from this Court, Petitioners' and its business will be

    irreparably harmed. Petitioners undeniably have a possessory interest in the property

    restrained by the Government because Petitioners had already purchased the animal

    drugs, and, therefore, are the owners of the property. The continued restraint of this

    property has caused significant hardship to Petitioners. Petitioners missed the early

    breeding season.     If the product is returned to Petitioners soon, they can still

    capitalize on the tail end of the breeding season. If product is not returned to

    Petitioners, it will mean millions of dollars of lost profits for years to come.

             C.     Factor 4: Petitioners Have No Adequate Remedy at Law for
                    Redress of Its Grievances.


             Factor 4 also favors Petitioners because there are no criminal proceedings

    against them. Rule 41(g) is the only avenue for Petitioners' property to be returned.

    Petitioners have been denied their property - property used to care for their animals

    - without any justification from the government. Simply put, no other means or

    procedures exist for Petitioners to have its property returned. That fact warrants this

    Court's exercise of equitable jurisdiction.

       II.        ON THE MERTIS, THE COURT SHOULD GRANT
                  PETITIONERS' RELIEF AND ORDER THE RETURN OF ITS
                  PROPERTY.




                                                                                              ,,
Case 9:19-mj-08437-DLB Document 3 Entered on FLSD Docket 03/31/2020 Page 12 of 18




        Rule 41(g) explicitly allows for a dual basis for seeking the return of property:

    "A person aggrieved by an unlawful search and seizure of property or by the

     deprivation of property may move for the property ' s return." Fed. R. Crim. P. 41 (g).

     In this case, Petitioners have been aggrieved by an unlawful search and seizure of

     their property and by the deprivation of their property.

        To the extent the government disputes any of the facts supporting the instant

     Motion, the Court "must receive evidence" on those factual issues that are

     ''unnecessary to decide the motion." Rule 41 (g); see also United States v. Albinson,

     3 56 F. 3d 278, 282 (3d Cir. 2004) (explaining that the rule "requires the district court

     to hold an evidentiary hearing on ' any disputed issue of fact necessary to the

     resolution of the motion"" (citation omitted)). Given that Petitioners, have been

     without its property for over three months, they respectfully ask that the Court

     promptly hold a hearing on any issues that are in dispute.

           A. Petitioners' Property Must Be Returned Because It Was Unlawfully
              Seized.

           In order to prevail under the first prong of Rule 41 (g), Petitioners must show

     that it is entitled to lawful possession of the items seized and that it has clean hands.

     See United States v. Garcon, 406 Fed. Appx. 366, 370 (11th Cir. 2010). A Rule

     41 (g) motion may be denied if the items seized are contraband. See United States v.

    Pierre, 484 F.3d 75, 87 (1st Cir. 2007). Final1y, the property should be returned if

     the seizure was unlawful. United States v. Melquiades, 394 Fed. Appx. 578, 580




                                                                                                 \Z-
Case 9:19-mj-08437-DLB Document 3 Entered on FLSD Docket 03/31/2020 Page 13 of 18




    (11th Cir. 2010); see also United States v. Van Cauwenberghe, 827 F.2d 424, 433

    (9th Cir. 1987).

          In this case, there is no dispute that Petitioners have clean hands and are the

    rightful owners of the seized property. See Exhibit 3. As to whether the items seized

    were contraband, it is well known and black letter law in the veterinary community

    that the export of unapproved new animal drugs to another country is lawful and

    proper as long as the drugs meet the foreign purchasers' specifications and the drug

    is not unlawful to possess or use in that country. See 21 U.S.C. 381(e). The property

    that Petitioners seek returned here was all meant for export and met the specifications

    of the UAE. See Exhibit 3. The seized property was simply not contraband.

    Accordingly, the first two tests are satisfied. The third test, that the seizures were

    unlawful, is satisfied for the reasons that follow.

           1. The Search Warrant's Description of the Property to be Seized
              Lacked the Requisite Particularity, and the Warrant is Therefore an
              Unconstitutional General Warrant.


          The Fourth Amendment prohibits general warrants, and instead requires

    warrants "particularly describing the place to be searched, and the persons or things

    to be seized." U.S. Const. amend. IV. General warrants fail the purpose served by

    the Fourth Amendment' s warrant requirement because they "create a danger of

    unlimited discretion in the executing officer's determination of what is subject to

    seizure .... " United States v. Campbell, 256 F.3d 381 , 389 (6d1 Cir. 2001) (internal




                                                                                              \3
Case 9:19-mj-08437-DLB Document 3 Entered on FLSD Docket 03/31/2020 Page 14 of 18




    citation omitted). The Constitution bars law enforcement officers - ministerial

    agents of the executive branch - from deciding for themselves what to seize in the

    execution of a warrant. That decision, but for certain exceptions not relevant here,

    is one reserved for "a neutral and detached judicial officer [who] is a more reliable

    safeguard against improper searches_than the hurried judgment of a law enforcement

    officer negated in the often competitive enterprise of ferreting out crime. " Lo-Ji

    Sales, Inc. v: New York, 442 U.S. 319, 326 (1979) (internal citation and quotation

    marks omitted).

           It is well established that a warrant seeking all property of a certain category,

    rather than only property for which there is probable cause, violates the Fourth

    Amendment's particularity requirement and is essentially a general warrant. See

     United States v. Cook, 657 F.2d 730, 733-34 (5th Cir. 1981) (holding that "cassettes

    onto which . . . copyrighted films . . . have been electronically transferred" was

    insufficient where place to be searched had many other cassettes, and warrant

    "supplied searching agents with little guidance"); United States v. Fucci/lo, 808 F .2d

     173, 175-78 (1st Cir. 1987) (warrants to search distributor, warehouse, and retail

    clothing store for "cartons of women's clothing" had insufficient description,

    because there was no explanation for executing agents to differentiate stolen clothing

    from other goods).
Case 9:19-mj-08437-DLB Document 3 Entered on FLSD Docket 03/31/2020 Page 15 of 18




           The Warrant clearly runs afoul of these limits. The Warrant failed to provide

    any guidance whatsoever to the searching agents in determining what to seize, and

    failed to set forth with any specificity what records or products the government had

    probable cause to seize, on suspicion of being related to unapproved and/or

    misbranded drugs. See Cook, 657 F.2d at 733-34.             The Warrant allowed the

    government to seize "any ... drugs," a generalized description that encompassed all

     drugs, even those that are perfectly lawful. As such, the warrant on its face permitted

    the government to illegally seize everything at the warehouse, including items which

    were entirely lawful. And even when the warrant was more specific, it still called

     for the agents to seize "any misbranded, adulterated or unapproved drugs" or "any

     ... pharmaceutical ingredients and products." These impermissible catch-all phrases

    allowed the agents unfettered discretion. See e.g. , United States v. Morris , 977 F.2d

    677, 682 (1st Cir. 1992) ("the catch-all phrase authorizing seizure of ' any other

     object in violation of the law' is impermissibly broad")

           The Warrant's broad categories in effect improperly gave the agents

    "unlimited discretion in [their] determination of what is subject to seizure."

     Campbell, 256 F.3d at 389 (citations omitted). This resulted in the "exploratory

    rummaging" and unsupported seizure of property that the Constitution does not

    tolerate. Coolidge v. New Hampshire, 403 U.S. 443, 467 (1961) ("[T]he specific
Case 9:19-mj-08437-DLB Document 3 Entered on FLSD Docket 03/31/2020 Page 16 of 18




     evil is the ' general warrant' abhorred by the colonists, and the problem is not that of

     intrusion per se, but of a general, exploratory rummaging in a person' s belongings.

           B. Regardless of the Unlawfulness of the Government's Seizures,
              Petitioners' Property Should Be Returned to It Because It is
              Aggrieved by the Deprivation.

           Although Rule 41 (g) does not set forth a standard governing whether property

     should be returned to a person aggrieved by deprivation of the property, the Advisory

     Committee' s Notes provides some guidance:

           [R]easonableness under all the circumstances must be the test when a
           person seeks to obtain the return of property. If the United States has a
           need for the property in an investigation or prosecution, its retention of
           the property generally is reasonable. But, if the United States'
           legitimate interests can be satisfied even if the property is returned,
           continued retention of the property would become unreasonable.

           Applying this general principle, the Court should grant Petitioners' Motion

     because the harm to Petitioners' from the continued possession by the government

     of the seized property outweighs any risk that the property will be lost if it is returned

     to Petitioners, especially given that the Court "may impose reasonable conditions to

     protect access to the property and its use in later proceedings," as specified in Fed.

    R. Crim. P. 41(g).

           As discussed throughout this Motion, the continued seizure of Petitioners'

     property will irreparably harm its animals and Petitioners' have no way of

    replenishing its inventory of these specialized animal drugs because Dr. Fishman is

     no longer supplying the same.




                                                                                                  \lo
Case 9:19-mj-08437-DLB Document 3 Entered on FLSD Docket 03/31/2020 Page 17 of 18




           In light of these consequences of the continued seizure, and the fact that the

     government has no need for continued possession of the legal property it seized, the

     Court should order the return of the property.

                                       CONCLUSION

           For the foregoing reasons, the Court should exercise equitable jurisdiction

     over this Motion, schedule an expedited hearing on any factual issues in dispute, and

     order the government to return the property, with any conditions the Court deems

     necessary.

     Dated: March 24, 2020

                                                Respectfully submitted,

                                                T.ACHE, BRONIS, CHR1STIANSON AND
                                                DESCALZO, P.A.
                                                150 S.E. 2 Avenue, Suite 600
                                                Miami, Florida 33131
                                                Telephone: (305) 537-9565
                                                Facsimile: (305) 537-9567

                                                By: Isl Marissel Descalzo
                                                       Marissel Descalzo, Esq.
                                                       Florida Bar No. 669318
                                                       mdescalzo@tachebronis.com
                                                       service@tachebronis.com




                                                                                             n
Case 9:19-mj-08437-DLB Document 3 Entered on FLSD Docket 03/31/2020 Page 18 of 18




                              CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that the foregoing was filed with the Clerk of Courts

     and served on all counsel of record by U.S. Mail.


                                               By: Isl Marissel Descalzo
                                                      Marissel Descalzo, Esq.
